TABOR, J.
(concurring in part, concurring specially in part, and dissenting in part).
While I agree with the outcome of the well-crafted majority opinion, I write separately to express my view that the juvenile court abused its discretion in denying the child’s motion for disqualification. Before the State completed its case-in-chief, the judge suggested to the child’s attorney that she and her client “reconsider the situation that the Court believed they were creating” and that she “speak with her client about simply telling the truth and discontinuing the process of inflicting this terrible emotional distress on his friends.” I believe that these statements by the court reveal the kind of “personal bias or prejudice concerning a party” that calls for the judge’s disqualification under Iowa Code section 602.1606(1). In addition, when considering the comments to Iowa Code of Judicial Conduct Rule 51:2.11, a reasonable person would question the judge’s impartiality upon hearing this pronouncement — midway through trial — that he believed the accused should “tell the truth” and forego his due process right to confront his accusers. See In re Johnson, 257 N.W.2d 47, 49 (Iowa 1977) (recognizing juvenile’s right in delinquency proceeding to confront and crossexamine adverse witnesses).
It is a venerable precept in our law that “[t]he presumption of the innocence of an accused attends him throughout the trial.” See Kirby v. United States, 174 U.S. 47, 55, 19 S.Ct. 574, 577, 43 L.Ed. 890, 894 (1899). Here, the juvenile court thwarted that presumption of innocence by prematurely endorsing the credibility of the State’s witnesses and openly urging the child’s attorney to counsel her client to admit his guilt. I believe that the judge’s active efforts to influence the child to admit guilt so that the State’s witnesses could avoid the angst of testifying against him exposed a pervasive bias on the part of the judge, requiring his recusal.8
The following passage from the United States Supreme Court’s interpretation of the federal recusal rules is illustrative:
The judge who presides at a trial may, upon completion of the evidence, be exceedingly ill disposed towards the defendant, who has been shown to be a thoroughly reprehensible person. But the judge is not thereby recusable for bias or prejudice, since his knowledge and the opinion it produced were properly and necessarily acquired in the course of the proceedings, and are indeed sometimes (as in a bench trial) necessary to completion of the judge’s task.
Liteky v. United States, 510 U.S. 540, 550-51, 114 S.Ct. 1147, 1155, 127 L.Ed.2d 474, 488 (1994). While a judge’s ill disposition toward the accused upon completion of the evidence is not grounds for recusal, a judge’s expressed opinion regarding the guilt of the accused before completion of the evidence does not fall under the same exemption from recusal.
The majority opinion provides a valuable discourse on the extra-judicial source doctrine, intimating that our case law may be off track in requiring that the disqualifying bias or prejudice “stem from an extrajudi*343cial source and result in an opinion on the merits on some basis other than what the judge learned from his participation in the case.” See State v. Smith, 282 N.W.2d 188, 142 (Iowa 1979). The Smith ease quotes the extra-judicial-source language from United States v. Grinnell Corp., 884 U.S. 563, 583, 86 S.Ct. 1698, 1710, 16 L.Ed.2d 778, 793 (1966), which in turn relies on Berger v. United States, 255 U.S. 22, 31, 41 S.Ct. 230, 232, 65 L.Ed. 481, 484-85 (1921). Both of those Supreme Court cases were reexamined in Liteky. In his concurrence, Justice Kennedy clarified that neither case should be read as setting out a per se rule that an extrajudicial source is a prerequisite for recusal:
Although Grinnell’s articulation of the extrajudicial source rule has a categorical aspect about it, the decision, on closer examination, proves not to erect a per se barrier. After reciting what appeared to be an absolute rule, the Court proceeded to make a few additional points: that certain in-court statements by the judge “reflected no more than his view that, if the facts were as the Government alleged, stringent relief was called for”; that during the trial the judge “repeatedly stated that he had not made up his mind on the merits”; and that another of the judge’s challenged statements did not “manifes[t] a closed mind on the merits of the case,” but rather was “a terse way” of reiterating a prior ruling. Ibid. Had we meant the extrajudicial source doctrine to be dis-positive under § 144, those further remarks would have been unnecessary.
More to the point, Grinnell provides little justification for its announcement of the extrajudicial source rule, relying only upon a citation to Berger v. United States, 255 U.S. 22, 31, 41 S.Ct. 230, 232, 65 L.Ed. 481 (1921). The cited passage from Berger, it turns out, does not bear the weight Grinnell places on it, but stands for the more limited proposition that the alleged bias “must be based upon something other than rulings in the case.”
Liteky, 510 U.S. at 559-60, 114 S.Ct. at 1159, 127 L.Ed.2d at 493-94 (Kennedy, J., concurring).
If our court were free to do so, I would urge that we disavow those Iowa cases that repeat the refrain that “[ojnly personal bias or prejudice stemming from an extrajudicial source constitutes a disqualifying factor.” See, e.g., State v. Millsap, 704 N.W.2d 426, 432 (Iowa 2005); State v. Jacobs, 644 N.W.2d 695, 699 (Iowa 2001); State v. Haskins, 573 N.W.2d 39, 45 (Iowa Ct.App.1997). Iowa’s appellate courts should follow the federal recusal jurisprudence and abandon our strict application of the extra-judicial source doctrine. As the Liteky court observed, “The fact that an opinion held by a judge derives from a source outside judicial proceedings is not a necessary condition for ‘bias or prejudice’ recusal, since predispositions developed during the course of a trial will sometimes (albeit rarely) suffice.” Liteky, 510 U.S. at 554, 114 S.Ct. at 1157, 127 L.Ed.2d at 490. I believe that the conduct at issue in this case qualifies as one of those rare occasions where the judge’s predisposition developed during the trial would suffice for recusal.
I would remand this delinquency action for a new adjudicatory hearing before a different juvenile judge. See Iowa Code § 232.47(3); Iowa Code of Judicial Conduct 51:1.2.

. I respectfully disagree with the majority's belief that the judge’s later statement that he would keep an open mind during the remaining testimony ends the recusal analysis. Even after the judge’s more politic response to the recusal motion, a reasonable person could question the judge’s impartiality based on his earlier effort to lobby the child’s attorney for a guilty plea.